Citation Nr: 0533955	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for acne, to include as 
secondary exposure to chemicals including Agent Orange.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the benefits sought on 
appeal.

The issue of service connection for acne is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Post-traumatic stress disorder is not caused by a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of her 
rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
August 2003, prior to the January 2004 AOJ decision here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though she declined to 
do so.  In the veteran's application, she indicated that she 
received psychiatric treatment at a Department of Health and 
Human Services facility in Wyoming.  The RO requested those 
treatment records in July and November 2003.  The facility 
did not respond until January 2004, when it transmitted the 
results of a September 2003 psychological evaluation.  Those 
records indicated that the veteran first approached the 
clinic for an evaluation after she filed her claim for 
compensation in June 2003.  Therefore, it appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  

The Board finds that VA is not required to order a medical 
examination to resolve the veteran's claim.  VA is required 
to order a medical examination if the evidence on record is 
insufficient to decide the claim but otherwise indicates that 
the veteran has a disability, that he/she experienced an in-
service event, injury, or disease, and that the disability 
may be associated with the demonstrated event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4).  The veteran's 
representative asserted that an examination might be 
necessary to demonstrate a relationship between the veteran's 
current diagnosis of PTSD and her service.  Because the 
veteran's psychological evaluator already established a nexus 
between the veteran's PTSD and alleged in-service stressor, 
further medical development would merely replicate existing 
testing and is not necessary to resolve the veteran's claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The veteran alleged that she developed PTSD when, several 
years after her discharge, she discovered that the base at 
which she served in 1980 and 1981 was located near a chemical 
dump.  There is no medical evidence that the veteran sought 
treatment for this condition until 2003.  The only records 
suggesting that the veteran sought psychiatric counseling in 
service are two May 1981 complaints of anxiety related to 
marital problems.  The veteran's service personnel records 
show that the veteran was separated under the Expeditious 
Discharge Program in May 1981 due to "maturity and 
personality problems" that made her unable to adapt socially 
and emotionally to the Army environment.  Prior to 
separation, the veteran participated in counseling with her 
Troop Commander and other supervisors to address her 
integration and discipline problems.  

To support her assertion that she was exposed to damaging 
chemicals while in service, the veteran submitted extensive 
Internet research related to chemical dumping that occurred 
at a site near her service base from 1955 to 1970.  In 1991 
and 1992, testing revealed that trichloroethylene and 
tetrachloroethylene from that site had contaminated area 
groundwater.  During clean-up phases from 2001 to 2003, the 
government discovered non-virulent strains of anthrax and 
other bacteria at the site.  The veteran's research suggested 
that those materials could be residual from government 
testing of anthrax and Agent Orange, which was allegedly 
conducted in the area in the 1950s and 1960s.  The veteran 
asserted that she frequently jogged in areas that were 
potentially testing grounds for Agent Orange and repositories 
for toxic chemicals.  She also stated that she shared bunks 
with individuals who might have been test subjects for 
biological agents.  

In August 2003, the National Personnel Records Center 
reported that there were no records indicating that the 
veteran had been exposed to radiation.  The veteran worked in 
the telecommunications division and did not handle 
potentially dangerous substances as part of her duties.  No 
other evidence, including the veteran's service records, 
indicates that the veteran was exposed to chemicals at the 
dump site.  

In September 2003, the veteran requested a psychological 
evaluation at a Department of Health and Human Services 
facility.  The treating psychologist indicated that the 
veteran, a "very bright, intellectual woman," was anxious 
about and preoccupied with her physical health because of her 
belief that she had potentially been exposed to dangerous 
substances.  She began to associate various physical 
disorders, especially those of an "allergic" type, with her 
potential exposure to contaminants around the base.  In 
November 2003, the veteran underwent additional psychological 
testing, which revealed that she demonstrated unusual and 
chronic somatic concerns.  This led her to focus on health 
problems and resulted in physical manifestations of her 
concern about her physical health. 

The September 2003 evaluation noted the veteran experienced a 
sense of betrayal when she learned of the chemical dump and 
alleged testing near the base.  The examiner additionally 
noted that, because the veteran is a Native American with a 
cultural history of government duplicity, that betrayal was 
particularly destructive and led to intense feelings of 
distrust and suspicion.  The psychologist's Axis I diagnoses 
included PTSD, conversion disorder, and somatization 
disorder.  The psychologist also indicated that the veteran 
displayed a tendency towards obsessive-compulsive thought 
patterns, and diagnosed the veteran with Axis II personality 
disorder with obsessive-compulsive features.    

The evaluator determined that the veteran's PTSD was linked 
to her belief that she was exposed to chemicals during 
service.  The psychologist did not have access to the 
veteran's service records and based his opinion upon the 
veteran's assertions about her exposure.    

The veteran's psychological evaluation included a diagnosis 
of personality disorder with obsessive-compulsive features 
that might affect her current anxiety about her physical 
health.  Before the veteran discovered her potential exposure 
during service, she manifest anxiety and "personality" 
problems.  As far as any personality disorder resulting in a 
current disability, the manifestations of that disorder are 
not compensable under the current law.  Personality disorders 
are not diseases or injuries within the meaning of governing 
statutes, and VA cannot grant service connection for 
applications on the basis of such disorders.  See 38 C.F.R. 
§§ 3.303, 4.9.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; C.F.R. § 3.303(a).  Service connection for PTSD 
requires a finding that the veteran has a current diagnosis 
of PTSD, that there is credible evidence of an in-service 
stressor, and that there is medical evidence linking the 
current diagnosis and the in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  If the stressor is not related to combat, the 
occurrence of a stressor must be supported by credible 
supporting evidence.  Corroborating evidence cannot consist 
solely of the veteran's lay testimony or after-the-fact 
medical nexus evidence.  See Cohen v. Brown, 10 Vet. App. 
128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Although the veteran's 2003 psychological evaluation does 
indicate that she has PTSD linked to her belief of in-service 
exposure, the evidence does not corroborate the veteran's 
assertion of an in-service stressor.  The veteran's lay 
testimony and conjecture cannot alone demonstrate that the 
alleged in-service stressor occurred, particularly because 
the veteran merely surmises potential exposure without 
conclusively demonstrating that she was ever in contact with 
environmental contaminants.  Additionally, the veteran's 
personal research does not demonstrate that the veteran 
herself was ever exposed to chemicals from the dump site.  
Even assuming the veracity of the Internet documents, dumping 
and alleged testing occurred at least nine years before the 
veteran entered active service, and clean-up began twenty 
years after her discharge.  The site was inactive during the 
veteran's period of service on the base.  

Finally, the veteran's psychological evaluation does not 
corroborate the occurrence of the alleged stressor.  The 
examiner specifically stated that he relied on the veteran's 
statements, not her service records, as the evidentiary basis 
of the asserted stressor.  The Board is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The Board's finding that there is insufficient corroborating 
evidence of an in-service stressor does not insinuate that 
the Board minimizes the veteran's concerns.  As noted in her 
September 2003 psychological evaluation, the veteran's 
feelings of betrayal and concern have resulted in an acute 
sensitivity about her physical health, regardless of whether 
the alleged exposure actually occurred.  Without evidence 
corroborating the veteran's belief that she experienced a 
stressful in-service event upon which a diagnosis of PTSD may 
be based, the evidence does not support a finding that an in-
service stressor caused the veteran's current disability.  
Therefore, service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran alleges that she developed acne as a result of 
exposure to certain chemicals in service.  The veteran's 
service medical records indicate that she complained of 
facial acne in November 1980 and was treated for acne and 
eczema on her back in April 1981.  In May 1981, testing 
revealed that the veteran had certain metal allergies.  

In her current application for compensation, the veteran 
stated that she received ongoing treatment for acne at a 
local facility after her discharge from active service.  The 
RO requested the veteran's medical records from that facility 
on two occasions, but the request specifically included a 
mention for records related to PTSD, not acne.  The facility 
transferred the veteran's psychiatric records in January 2004 
but did not include any documentation related to the 
veteran's treatment for acne.  Records from their psychiatry 
division, however, note that she complained of various skin 
disorders during a 2003 psychological evaluation.  

The veteran's Internet research indicated that direct contact 
with trichloroethylene and tetrachloroethylene, substances 
found in the clean-up site near the base, can cause skin 
irritation and rashes.  The veteran also submitted evidence 
that exposure to active forms of anthrax can cause skin 
infections and pimple-like lesions.  

The veteran has alleged that she continues to experience 
symptoms of a disability that may be associated with the 
documented in-service acne.  See 38 C.F.R. § 3.159 (c)(4).  
Yet the record does not contain the evidence necessary to 
decide the claim because it does not contain post-discharge 
medical findings related to the veteran's disability.  
Therefore, the Board cannot accurately assess either the 
etiology of the veteran's disability or its potential 
connection to service based upon the evidence currently on 
file, and an examination is necessary to consider the claim 
on the merits.  Thus, this matter must be remanded to further 
develop the medical record.

This matter is remanded for the following actions:

1.  The RO should request medical records 
from the facility identified by the 
veteran in her 2003 application for 
compensation.  The request should be for 
treatment records for acne.  The RO 
should notify the veteran if the facility 
cannot locate or does not transmit any 
records.

2.  The RO should schedule the veteran 
for a dermatological examination to 
determine the nature and date of onset of 
her current acne.  The examiner should 
review all pertinent medical records, 
obtain a history of the condition from 
the veteran, and provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed skin 
condition is due to an injury, or disease 
incurred in service.  Any opinion 
expressed must be accompanied by a 
medical rationale.  

3.  When the additional development is complete, 
the RO should review the case on the basis of the 
additional evidence.  If the benefit sought is not 
granted, the RO should furnish the veteran and his 
representative with a Supplemental Statement of the 
Case, and afford them a reasonable opportunity to 
respond before the record is returned to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claim.  This remand is the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).


 Department of Veterans Affairs


